 In the Matter of SEARs-ROEBUCK & COMPANY, EMPLOYERandRETAILCLERKS INTERNATIONAL PROTECTIVE ASSOCIATION, AFL, LOCALUNION No. 368, PETITIONERCase No. 16-R-1859.-Decided February 12, 1947Mr. Philip C. Lederer,of Chicago, Ill., andMessrs. Alex F. Weis-bergandJ.Hart Willis,both of Dallas, Tex., for the Employer.Mr. L. N. D. Wells, Jr.,of Dallas, Tex., for the Petitioner.Mr. Warren H. Leland,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Dallas,Texas, on October 30, 1946, before Glenn L. Moller, hearing officer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.'Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERSears-Roebuck & Company, a New York corporation with principaloffices in Chicago, Illinois, is engaged in the business of merchandising,in connection with which it operates retail stores and mail orderhouses in various States.This proceeding is concerned only with the'Employer's Lamar Street retail store in Dallas, Texas.Annually,the Employer receives at this store, merchandise from points outside1 At the hearing,the Employer objected to a line of questioning by the hearing officerwhich related to the appropriate unit, on the ground thatthe particularmatters underexamination had been agreed upon between the Employer and the Petitioner.Althoughagreement by the parties is a factor consideredby the Board in thesematters, the ultimatedetermination of the appropriate unit is in each case exclusivelywithin theBoard's admin-istrative discretion.N. L. R. B.v.Hearst Publications,322 U. S. 111,134;May Depart-ment Storesv.N. L. R B,326 U S 376,379-380;N. L. R. B v. NorfolkSouthern BusCorporation,159 F. (2d) 516(C C A. 4) We therefore affirm the propriety of thehealing officer'sexamination of witnesses.N. L. R. B.vFrank BrosCo, 137 F.(2d) 989,991 (C C A 1),affirmed 321U S. 702; N LR. B. v. Newberry LumberChcmiealCo, 123 F (2d) 831, 838 (C C. A 6).72 N. L. R. B., No. 108.566 SEARS-ROEBUCK & COMPANY567the State of Texas valued in excess of $1,000,000.During the sameperiod, the Employer ships from this store to points located outsidethe State, merchandise valued in excess of $25,000.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Petitioner seeks a unit comprised of all employees at the Em-ployer's Lamar Street retail store, excluding office and clerical em-ployees, service department employees, tailor shop employees, theseamstresses in the drapery department, cashiers, personnel depart-ment employees, advertising department employees, contingent andextra employees, department heads and assistant department heads,and all other supervisory employees.The Employer agrees generallywith the appropriateness of the unit sought 2 except that it wouldalso include employees of the service department and the tailor shopand the seamstresses in the drapery department.Service department employee:There are approximately 28 em-ployees in the service department whose function it is to repair, adjust,and explain to customers the operation of various household items,such as refrigerators, stoves, and radios, sold by the store.They alsosell replacements and other articles of repair for these items.Theseemployees are located on the main floor of the store, and have actualcontact with customers of the Employer.Although these servicedepartment employees are sometimes engaged in installing and repair-ing equipment in customers' homes, their hours and general workingconditions are substantially the same as those of other employees in theunit.Accordingly, we shall include them in the Unit .32The parties also agree that the unit of the Lamar Street store includes the farm store,nursery, and automobile service station owned by the Employer,and which are locateddirectly across the street from the principal store3SeeMatter ofSears,Roebuck andCo., 66 N.L. R. B. 285, 289. 568DECISIONS OF NATIONAL LABOR RELATIONS BOARDSeamstresses in the drapery department, and tailor shop employees:There are five seamstresses in the drapery department whose dutiesconsist of cutting, making up, and sewing of draperies, slip covers,and other upholstery material.The tailors are engaged in alteringready-made garments in order to complete them for delivery. Theseemployees possess skills substantially different from those of the otheremployees involved herein to justify their exclusion from the Unit .4Accordingly, we shall exclude them from the unit.We find that all employees at the Employer's Lamar Street retailstore, including service department employees, but excluding officeand clerical employees, the seamstresses in the drapery department,tailor shop employees, cashiers, personnel department employees, ad-vertising department employees, contingent and extra employees, de-partment heads, and assistant department heads, and all other super-visory employees with authority to hire, promote, discharge, disci-pline, or otherwise effect changes in the status of employees, or effec-tively recommend such action, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b)of the Act.DIRECTIONOF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with Sears-Roebuck & Company, Dallas,Texas, an election by secret ballot shall be conducted as early as pos-sible, but not later than thirty (30) days from the date of this Direc-tion, under the direction and supervision of the Regional Directorfor the Sixteenth Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Sections 203.55 and203.56, of National Labor Relations Board Rules and Regulations-Series 4, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls, butexcluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection, to determine whether or not they desire to be represented byRetail Clerks International Protective Association, AFL, Local UnionNo. 368, for the purposes of collective bargaining.-* SeeMatter of May Department Stores Company,50 N. L. R. B 669; andMatter ofCarsonPirie Scott,69 N.L R. B. 935